Motion granted; Order filed November 1, 2016




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-16-00303-CR
                                    ____________

                      MARIO EULISER AGUILERA, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1476026


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s motion is granted.

       Accordingly, we hereby direct the Judge of the 337th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before November 16, 2016; that
the clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM